First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-9 and 12 are pending in the present application.  The instant claims are rejected as indicated below.

Double Patenting
The provisional rejection of claims 1-9 and 12 on the ground of nonstatutory double patenting over claims of copending Application Nos. 16/272,515 and 16/276,004 is maintained. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s statement that the rejection be held in abeyance until allowable subject matter has been agreed upon is noted.

The rejection of claims 1-9 and 12 on the ground of nonstatutory double patenting as being unpatentable over claims of US Patent No. 10,565,873 is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims encompasses the use of a composition comprising safranal for treatment of liver cancer. The reference claims differ for the instant claims in the recitation of the administration of sorafenib (see reference claim 1 and paragraph 0005 of the present specification).  However, the scope of the claimed invention is rendered anticipated/obvious by the claims and/or disclosure of the cited 

Claims 1-9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,912,741. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims encompasses the use of a composition comprising safranal for treatment of liver cancer.  The reference claims differ for the instant claims in the recitation of various oxidative stress markers (see reference claims 1 and 5).  However, the scope of the claimed invention is rendered anticipated/obvious by the claims and/or disclosure of the cited reference since they recite the treatment of a liver cancer utilizing a composition comprising safranal and as recited by the reference claims said markers are associated with liver tumorigenesis.

Claim Rejections - 35 USC §103
The rejection of claims 1-9 and 12 under 35 USC 103 over Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/10/2019) as evidenced by Borch et al. (US 5,233,031) and Platzek et al. (US 6,180,113) is maintained.
Amin et al. teaches saffron, which contains safranal, as an anticancer drug useful against hepatocellular carcinoma (HCC) (see the entire article, especially Abstract; page 858, Plant Material and Preparation).  The reference teaches orally administering various doses of saffron (see page 858, Treatment Regimen).

The instant claims differ from the reference by reciting
composition comprising a pharmaceutically acceptable pro-drug of safranal (instant claim 1);
parenteral administration or delivery to a hepatic artery (instant claims 5 and 6);
various amounts of prodrugs of safranal (see instant claims 7-9); and
administration of a second therapeutic agent such as carboplatin, cisplatin, methotrexate, doxorubicin, etc. (see instant claim 12).

However,
the use of prodrugs of drugs, including the salts thereof, for use as taught for the parent drug is well known in the pharmaceutical/medical art.  The skilled artisan would know that there are several advantages of prodrugs, such as, improved drug efficacy, reduction of unwanted side effects, enhanced stability, etc., (see for example US 5,512,570, Dorn, col. 12, lines 29-57).  
The art also teaches various advantages such as improved drug efficacy, reduction of unwanted side effect(s), enhanced stability, etc. (see for example, Dorn, col. 12, lines 48-57). 
Additionally, the court has held that forming salts from known compounds are prima facie obvious. In re Williams, 89 USPQ 396 (CCPA 1951);
as evidenced by Amin, saffron, comprising safranal, inhibits colony formation of HepG2 cells in a dose-dependent manner.  Making and determining the amount(s) of prodrugs of safranal that would effective in treating liver cancer in a subject would require only routine experimentation that would have been within the level of skill of the ordinary artisan in the medical art at the time of the present invention;
preparation of various formulations for different routes of administration is also routine in the pharmaceutical art and, thus, would have been within the level of skill of the ordinary artisan in the pharmaceutical/medical art at the time of the present invention and
as recognized by MPEP § 2144.06(I):

    PNG
    media_image1.png
    325
    639
    media_image1.png
    Greyscale

Thus, the combination of the compositions comprising safranal in prodrug form with other anticancer agents such as cisplatin, fluorouracil, doxorubicin, etc. (see for example, ‘031, col. 2, lines 55-61; ‘113, col. 74, lines 61-63) to provide treatment of liver cancer, such as, hepatocellular carcinoma to a patient in need thereof would have been prima facie obvious to the skilled artisan in the art at the time of the present invention.
As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder(s).
In summary, the preparation of salts are well known in the pharmaceutical and/or medical art.  Therefore, the preparation of salts of safranal for treatment of hepatocellular carcinoma (HCC) would have been obvious to the skilled artisan in the 

For these reasons, the claims are rendered prima facie obvious.

Response to Arguments
Applicant argues Amin fails to teach using a prodrug of saffron and no other reference teaches or suggests using a prodrug of safranal or hints that a prodrug of
safranal would have the claimed beneficial properties or uses.  According to applicant, even if the teachings of the remaining prior art references were combined, the presently claimed subject matter of “treating, suppressing, or reducing the severity of a liver cancer in a subject, comprising administering to the subject a pharmaceutically acceptable pro-drug of safranal, “where the amount of the pro-drug is sufficient to increase the cytotoxic effect of a TOP1 inhibitor on cancer cells”, would not result. 
Applicant’s argument was considered but not persuasive for the following reasons.
As noted above, the formation of prodrugs of known compounds for the same use(s) is well known in the pharmaceutical/medical art.  Therefore, the formation of prodrugs of safranal for use as taught by the art is not considered novel.  Applicant has not provided any data showing that unlike the claimed prodrugs, the parent compound does not increase the cytotoxic effect of a TOP1 inhibitor on cancer cells.  Based on the level of skilled in the art at the time of the present, the skilled artisan would have the reasonable expectation that the parent compound would have the same properties as the prodrugs of said compound.
For this reason, the rejection of claims 1-9 and 12 under 35 USC 103 over Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/10/2019) as evidenced by Borch et al. (US 5,233,031) and Platzek et al. (US 6,180,113) is maintained.
Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/10/2019) in combination with Rezaee et al. (Iran J. Basic Med. Sci., 2013, cited by applicant on IDS submitted 04/10/2019), Borch et al. (US 5,233,031) and Platzek et al. (US 6,180,113).
Amin et al. teaches saffron, which contains safranal, as an anticancer drug useful against hepatocellular carcinoma (HCC) (see the entire article, especially Abstract; page 858, Plant Material and Preparation and page 863, Saffron Induces Growth Arrest and Apoptosis In Vitro). The reference teaches orally or parenterally administering various doses of saffron (see page 858, Treatment Regimen).

The instant claims differ from the reference by reciting
composition comprising a pharmaceutically acceptable pro-drug of safranal (instant claim 1);
parenteral administration or delivery to a hepatic artery (instant claims 5 and 6);
various amounts of prodrugs of safranal (see instant claims 7-9); and
administration of a second therapeutic agent such as carboplatin, cisplatin, methotrexate, doxorubicin, etc. (see instant claim 12).

However,
Razaee et al. teaches isolated safranal has anticancer property in a dose- dependent way (see the entire article, especially pages 22-23, Cytotoxic effects) and
as evidenced by Amin, saffron, comprising safranal, inhibits colony formation of HepG2 cells in a dose-dependent manner.

safranal that would be effective in treating liver cancer in a subject in need of would require only routine experimentation that would have been within the level of skill of the ordinary artisan in the medical art at the time of the present invention;
The use of prodrugs of drugs, including the salts thereof, for use as taught for the parent drug is well known in the pharmaceutical/medical art.  The skilled artisan would know that there are several advantages of prodrugs, such as, improved drug efficacy, reduction of unwanted side effects, enhanced stability, etc., (see for example US 5,512,570, Dorn, col. 12, lines 29-57).  
The art also teaches various advantages such as improved drug efficacy, reduction of unwanted side effect(s), enhanced stability, etc. (see for example, Dorn, col. 12, lines 48-57). 
Additionally, the court has held that forming salts from known compounds are prima facie obvious. In re Williams, 89 USPQ 396 (CCPA 1951);
as evidenced by Amin, saffron, comprising safranal, inhibits colony formation of HepG2 cells in a dose-dependent manner.  Making and determining the amount(s) of prodrugs of safranal that would effective in treating liver cancer in a 
preparation of various formulations for different routes of administration is also routine in the pharmaceutical art and, thus, would have been within the level of skill of the ordinary artisan in the pharmaceutical/medical art at the time of the present invention and
In regards to claim 12 and as recognized by MPEP § 2144.06(I):

    PNG
    media_image2.png
    325
    639
    media_image2.png
    Greyscale

Thus, the combination of a composition comprising safranal with other anticancer agents such as cisplatin, fluorouracil, doxorubicin, etc. (see for example, ‘031, col. 2, lines 55-61; ‘113, col. 74, lines 61-63) to provide treatment of hepatocellular carcinoma in a patient in need of treatment would have been prima facie obvious to the skilled artisan in the art at the time of the present invention. As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder‘(s).


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628